Case 1:18-cv-02185-LJL Document 273-11 Filed 04/06/20 Page 1 of 26




                      Exhibit II
       Case 1:18-cv-02185-LJL Document 273-11 Filed 04/06/20 Page 2 of 26

                                Atkinson-Baker, Inc.
                                  www.depo.com


 1

 2           IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF NEW YORK
 3   ------------------------------------------X

 4   EASTERN PROFIT CORPORATION LIMITED,

 5          Plaintiff/Counterclaim Defendant,

 6                  -against-                          Case No.
                                                       18-cv-2185 (JGK)
 7   STRATEGIC VISION US, LLC,

 8          Defendants/Counterclaim Plaintiff,

 9                  -against-

10   GUO WENGUI a/k/a MILES KWOK,

11                       Counterclaim Defendant.

12   ------------------------------------------X

13

14

15                  VIDEOTAPED DEPOSITION OF

16                          YVETTE WANG

17                     New York, New York

18                      October 30, 2019

19

20

21   ATKINSON-BAKER, INC.
     COURT REPORTERS
22   (800) 288-3376
     Www.depo.com
23
     REPORTED BY:     TERRI FUDENS
24
     FILE NO:   ADOABD6A
25




                                                                            Page 1
                                30(b)(6) Yvette Wang
                                  October 30, 2019
        Case 1:18-cv-02185-LJL Document 273-11 Filed 04/06/20 Page 3 of 26

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                  YVETTE WANG                            1                 YVETTE WANG
 2                 MR. GREIM: We will just simply          2        A    Should be after, yeah.
 3             mark that and keep going.                   3        Q Why do you say that?
 4         Q Okay. You said you also talked to             4        A    Because was Mei Guo, as I said, in
 5   Mr. Han Chung Uang who you characterized as a         5   summer, yeah. With Mr. Han should be like end of
 6   representative of Eastern Profit.                     6   the summer.
 7            When did you talk to Han Chung Uang          7        Q Where did you meet with Mr. Han?
 8   in preparation for this case? Let me give you a       8        A    I met him in the lobby of my office.
 9   different question.                                   9        Q This is the 162 East 64th Street?
10            When did you talk with Mr. Han Chung        10        A    Yes.
11   Uang in preparation for this deposition?             11        Q How long was your conversation with
12         A    Again, this deposition was ordered        12   him?
13   like two, three ago. How I can prepare something     13        A    Not very long. Like 20, 30 minutes.
14   which by then was not expected to happen with a      14        Q So did you talk right there in the
15   precise date?                                        15   lobby of Golden Spring?
16             My answer is I didn't talk to Mr. Han      16        A    The lobby? I don't mean like a
17   right before this deposition was ordered.            17   public everyone goes in and out. Yeah. There is
18         Q Okay. Fair enough. I will ask you a          18   a conference room in the lobby.
19   question that covers a little bit more.              19        Q What did you ask Mr. Han?
20            I would like to know whether you have       20        A    He asked me.
21   gained information from talking to Han Chung Uang    21        Q He asked you questions?
22   that you will use to answer the questions today?     22        A    Yeah.
23         A    Obtained?                                 23        Q What did he ask you?
24         Q Obtained.                                    24        A    He told me he was chased by the
25         A    Yes, I did.                               25   lender for the one minute.

                                               Page 34                                                  Page 36

 1                  YVETTE WANG                            1                   YVETTE WANG
 2        Q So when -- when were the                       2       Q      For the what?
 3   conversations that you had with Mr. Han Chung Uang    3       A      One million.
 4   about Eastern Profit since your last deposition?      4                 MS. CLINE: One million.
 5         A   When? Since my last deposition. My          5         A    U.S. dollars.
 6   last deposition is January of this year; right?       6        Q I see.
 7            Yeah, the conversation for sure              7         A    He told me he doesn't speak too much
 8   happened in this year, yeah.                          8   English, and he asked me to handle this.
 9        Q Okay. So we know you did not talk to           9        Q What do you mean the lender of the
10   him before your last deposition. So my question      10   $1 million? What are you referring to?
11   is that was January 31st, 2019. When have you        11         A    I don't remember precisely his quote.
12   talked to him since then to gain information about   12   He said kind of like as per the loan agreement,
13   Eastern Profit?                                      13   Eastern should pay back the 1 million loan.
14         A   A couple of months ago.                    14             And he was not sure, and he doesn't
15        Q A couple of months ago?                       15   know about the litigation, so he ask me to
16         A   Yes.                                       16   continue, help and handle completely.
17        Q Was that the only time you talked to          17        Q Did Mr. Chung Uang say that someone
18   Mr. Chung Uang to gain information about Eastern     18   else told him that Eastern Profit should pay back
19   Profit?                                              19   the million dollars, or did he tell you that
20         A   You mean after my first deposition?        20   Eastern Profit should pay back the $1 million?
21        Q Correct.                                      21         A    He told me Eastern Profit borrowed
22         A   Correct.                                   22   this 1 million, and now Eastern is unable to pay
23        Q Was the conversation with Mr. Chung           23   back that. He was chased.
24   Uang before or after your conversation with Mei      24        Q Did he tell you who Eastern Profit
25   Guo?                                                 25   borrowed the money from?

                                               Page 35                                                  Page 37

                                                                                        10 (Pages 34 to 37)
                                          30(b)(6) Yvette Wang
                                            October 30, 2019
        Case 1:18-cv-02185-LJL Document 273-11 Filed 04/06/20 Page 4 of 26

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                 YVETTE WANG                             1                YVETTE WANG
 2         A    ACA.                                       2                MS. CLINE: Same objection.
 3         Q ACA?                                          3         A   What is your question?
 4         A    ACA.                                       4        Q Is dealing with ACA on behalf of
 5         Q Did he tell you that someone, a               5   Eastern Profit regarding the $1 million loan part
 6   person actually chased him around New York City       6   of GSNY's duties under the limited Power of
 7   for the money? I'm trying to understand what you      7   Attorney? I'm asking you for your understanding
 8   mean by chased? What do you mean by chased?           8   as Eastern Profit.
 9                 MS. CLINE: Objection to form.           9                MS. CLINE: Objection to form.
10         Q What do you mean by chased?                  10         A   I don't know what you mean dealing
11         A    What do you mean by chased? What do       11   with.
12   you mean by chased, like a stalk.                    12        Q Communicating with ACA.
13         Q Did he explain to you what he meant          13         A   When? From when to when?
14   by chased? Is that the word he used?                 14        Q Today.
15         A    He speaks Mandarin, Chinese.              15         A   He didn't clearly say that in our
16         Q True. Okay. What did he tell you             16   conversation, but my understanding should be yes.
17   about the efforts of ACA to recover the              17        Q So Eastern Profit believes that it is
18   $1 million?                                          18   authorized to deal with -- I'm sorry. Eastern
19         A    Oh, okay. He mentioned to me he was       19   Profit believes that Golden Spring is authorized
20   like called. Called. Called by a phone call.         20   to deal directly with ACA on repayment of the
21         Q Called?                                      21   loan?
22         A    Yeah. And, yeah, like called like a       22                MS. CLINE: Objection to the
23   couple of times he said.                             23            form. We may be going beyond the
24         Q Did he say when he received the phone        24            scope. It's not a memory test. If
25   calls?                                               25            you have a question about the POA,

                                               Page 38                                                  Page 40

 1                  YVETTE WANG                            1                  YVETTE WANG
 2         A   I guess -- I couldn't guess, of             2            you can put it in front of her and
 3   course. Before he talk to me.                         3            ask her.
 4        Q Were they recent or they happened a            4        A    What's the question?
 5   long time ago?                                        5       Q Would you need to see the Power of
 6                 MS. CLINE: Objection to form.           6   Attorney to answer that question?
 7         A   I didn't ask him, but he was saying         7        A    Yeah. That would be great.
 8   that he wanted me to continue handle all of this.     8       Q Okay. Let's do that.
 9        Q What did he mean by all of this?               9               (Guo Exhibit 2, Limited Power of
10                 MS. CLINE: Objection.                  10           Attorney Bates stamped Eastern-000276
11            Foundation.                                 11           and 277 previously marked for
12        Q What did you understand that he meant         12           Identification as of this date.)
13   when he said continue to handle all of this?         13           I'm going to hand you what we marked
14         A   You're asking my understanding?            14   as Guo Exhibit 2. We're not going to remark this.
15        Q Yes.                                          15   I'm just going to hand you what we marked as Guo
16         A   My understanding is we were                16   Exhibit 2. Please give one to your attorney. And
17   authorized by a limited POA to deal with the         17   you'll see it already says Guo Exhibit 2, and it's
18   contract until now including litigation, including   18   Bates labeled 276 -- Eastern 276 to Eastern 277.
19   like now I sit in front of you to be questioned.     19           Do you recognize this document?
20        Q Is dealing with ACA on the loan part          20        A    Yes.
21   of the Limited Power of Attorney?                    21       Q Is this the Limited Power of Attorney
22                 MS. CLINE: Objection to the            22   that Eastern Profit granted to Golden Spring, New
23            form.                                       23   York?
24        Q Is that covered within the limited            24        A    Yes.
25   Power of Attorney?                                   25       Q And is the negotiation of -- we'll

                                               Page 39                                                  Page 41

                                                                                         11 (Pages 38 to 41)
                                          30(b)(6) Yvette Wang
                                            October 30, 2019
        Case 1:18-cv-02185-LJL Document 273-11 Filed 04/06/20 Page 5 of 26

                                          Atkinson-Baker, Inc.
                                            www.depo.com

 1                YVETTE WANG                             1                YVETTE WANG
 2   start with -- I'm going to break this apart.         2           Has Eastern Profit asked Golden
 3   Okay?                                                3   Spring New York to deal on Eastern Profit's behalf
 4           I'm going to ask you about the loan          4   with ACA regarding the loan?
 5   that Eastern Profit claims it has with ACA. Okay?    5        A   You asked about when?
 6   My first question is is negotiation of that loan     6        Q As of now.
 7   between Eastern Profit and ACA one of the powers     7        A   In my conversation with Mr. Han, he
 8   that Eastern Profit granted Golden Spring under      8   mentioned to me or he asked me can you please
 9   this Power of Attorney?                              9   explain what is happening to ACA about this loan,
10                MS. CLINE: You're asking her to        10   because I was or I am chased to ask before pay
11            read the document?                         11   back. I don't know how to explain to ACA.
12        Q I'm asking for Eastern Profit's              12        Q How did you respond him?
13   testimony. If you want to look at the document if   13        A   I said okay.
14   that would help, that's fine. If you think you      14        Q Was this the first time Mr. Chunguang
15   personally know it, that's fine too.                15   had told you that ACA was trying to recover this
16                MS. CLINE: This deposition is          16   million dollar payment?
17            not about her personal knowledge.          17        A   I don't remember clearly, but yes.
18        A    Can I read this?                          18        Q Before your conversation with
19        Q Go ahead.                                    19   Mr. Chunguang, had you heard from anyone, from any
20        A    (Reading) What's your question?           20   other source, that ACA was trying to recover the
21        Q I'll have the court reporter just            21   million dollar payment?
22   read it back.                                       22        A   What's your question?
23               (The requested portion of the           23        Q Before this conversation with
24           record was read back by the                 24   Mr. Chunguang, had you heard from anyone, from any
25           reporter.)                                  25   other source that ACA was trying to recover the

                                              Page 42                                                   Page 44

 1                  YVETTE WANG                           1                YVETTE WANG
 2                 MS. CLINE: I'm going to repeat         2   million dollar payment?
 3             my objection to form. You're asking        3         A  Yes, I did.
 4             the witness to interpret a document        4         Q From where?
 5             that speaks for itself and we can all      5         A  I remember ACA mentioned this to me
 6             read.                                      6   also.
 7        A     This limited Power of Attorney in my      7         Q When was that?
 8   understanding is talking about Eastern Profit's      8         A  Kind of like by the -- long time ago.
 9   Corporation Limited authorized Golden Spring New     9   By the end of or fall of 2018.
10   York Limited to deal with the contract with         10         Q Who is the person from ACA who
11   Strategic Vision.                                   11   contacted you?
12        Q There's no reference to ACA in here,         12         A  William.
13   is there?                                           13         Q William who?
14        A     I didn't see that name on these two      14         A  William Yu.
15   pages.                                              15         Q How do you spell that in English?
16        Q So let me ask you this. Separate and         16         A  William?
17   apart from this Limited Power of Attorney, has      17         Q No. Yu.
18   Eastern Profit asked Golden Spring New York to      18         A  Y-U.
19   deal with ACA regarding the purported Eastern       19         Q Is William Yu also sometimes called
20   Profit ACA loan?                                    20   William Je, J-E?
21        A     What do you mean purported?              21         A  I don't know his other name.
22        Q The loan.                                    22         Q Does he also go by Je Kin Ming, J-E
23        A     Okay.                                    23   K-I-N M-I-N-G?
24        Q Has Eastern Profit -- I'll repeat the        24         A  I just know his name is William.
25   question.                                           25         Q Did William reach out to you by phone

                                              Page 43                                                   Page 45

                                                                                        12 (Pages 42 to 45)
                                          30(b)(6) Yvette Wang
                                            October 30, 2019
        Case 1:18-cv-02185-LJL Document 273-11 Filed 04/06/20 Page 6 of 26

                                          Atkinson-Baker, Inc.
                                            www.depo.com

 1                YVETTE WANG                             1                   YVETTE WANG
 2   or E-mail?                                           2        Q Did you tell him at the dinner that
 3        A    In the fall of 2018, like last year,       3   you met Eastern?
 4   a year ago, I believe I met him in the restaurant    4         A    What's the question?
 5   again.                                               5                 MS. CLINE: Objection to form.
 6        Q And he mentioned it over lunch or             6        Q Did you tell him at the dinner that
 7   dinner?                                              7   when you said that you were cheated, you actually
 8        A    Dinner?                                    8   meant Eastern?
 9        Q Yes, over dinner?                             9                 MS. CLINE: Objection to form.
10        A    Yes, dinner.                              10         A    You mean I mean Eastern or I said
11        Q Who else was present, if anyone?             11   Eastern? What is the question?
12        A    Just me and him.                          12        Q Did you tell Mr. Je or Mr. Yu that
13        Q What did he say?                             13   Eastern was the one that was cheated?
14        A    About what?                               14                 MS. CLINE: Objection to form.
15        Q About the million dollar loan.               15         A    I didn't pronounce Eastern is worse,
16        A    I don't remember precisely what he        16   but I said I was cheated. We were cheated. Which
17   said. Kind of he asked, I heard you are cheated,    17   if you want to understand who they are, we or I,
18   and then I briefly told her.                        18   in my understanding they are the Eastern people,
19        Q Told him?                                    19   not including myself.
20        A    Yeah, told him. Yeah. We were             20        Q Who else?
21   cheated by two liars.                               21         A    Who else?
22        Q So did he demand repayment of the            22                 MS. CLINE: Objection to form.
23   million dollars from Eastern Profit?                23         A    Oh, yeah. I forgot this one. Miles,
24        A    You mean in our dinner?                   24   M-I-L-E-S.
25        Q Yes.                                         25        Q This is Guo Wengui?

                                              Page 46                                                   Page 48

 1                  YVETTE WANG                           1                  YVETTE WANG
 2         A     He mentioned that. Kind of a -- he       2        A     Correct.
 3   said we are expecting the result, but you are        3        Q Okay. Who else?
 4   cheated. And the loan agreement, the loan kind of    4        A     Man Cho Han.
 5   like need to be pay back.                            5        Q Who else?
 6         Q What result did he say he was                6        A     Who do you want else?
 7   expecting?                                           7        Q Who were the people? You said the
 8                  MS. CLINE: Objection to form.         8   Eastern people were cheated. I'm asking who are
 9         A     Generally they corrupted Chinese         9   those Eastern people that you are referring to?
10   official information.                               10            You mentioned Guo, you mentioned
11         Q So William Je said he expected that         11   Lianchao.
12   information?                                        12        A     You cannot define my term by
13                  MS. CLINE: Objection to form.        13   yourself, okay. I say Eastern people. I don't
14         A     Correct.                                14   mean Eastern's employee, or Eastern's director or
15         Q Did you tell him that, in fact, you         15   Eastern's like whatever.
16   were cheated?                                       16             I mean the people on Eastern's side
17                  MS. CLINE: Objection to form.        17   who are authorized, who is designated, and who has
18         A     Yes.                                    18   the same goal to take down Chinese Communist
19         Q And who is the "you" who was cheated?       19   Party.
20         A     Myself.                                 20             That is my definition about Eastern
21         Q "You," Yang Ping Wang? (Phonetic)           21   people.
22         A     When I say I was cheated, I mean I      22        Q Very good. We'll come back to that.
23   should say Eastern, because -- if you're asking     23   That's a separate section. So let me bring us
24   about contract. But I was authorized by Eastern.    24   back to the outline here so I cover everything.
25   So if I say I, I mean Eastern.                      25            Before we leave this discussion with

                                              Page 47                                                   Page 49

                                                                                        13 (Pages 46 to 49)
                                          30(b)(6) Yvette Wang
                                            October 30, 2019
        Case 1:18-cv-02185-LJL Document 273-11 Filed 04/06/20 Page 7 of 26

                                          Atkinson-Baker, Inc.
                                            www.depo.com

 1                 YVETTE WANG                            1                 YVETTE WANG
 2   William Yu, did you commit to him that Eastern       2   Mr. Yu, had Eastern Profit given you authority to
 3   Profit would pay him back the million dollars?       3   deal with Mr. Yu about repayment of the loan?
 4                MS. CLINE: Objection to form.           4                MS. CLINE: Objection to form.
 5        A    What do you mean committed?                5         A   When William mentioned to me I will
 6       Q Tell.                                          6   have to ask the loan to be asked. I have to ask
 7        A    In my understanding, this is a low         7   the loan to be fully paid back with interest. I
 8   agreement between lender and a borrower. And the     8   said yes. I agree with you. I didn't say there
 9   borrower should pay back the money, which means      9   is any reason. You couldn't.
10   Eastern should pay back.                            10        Q My question to you --
11       Q My question is what you told him              11         A   That was my conversation with William
12   though. Not how you characterize this, but my       12   about this loan.
13   question is: What did you tell Mr. Yu?              13        Q Okay. My question now to you is
14        A    I prefer not to use told. I agreed.       14   Eastern Profit is -- were you acting as Eastern
15       Q So you -- so Mr. Yu told you that he          15   Profit's agent in having that discussion with
16   expected Eastern Profit to pay a million dollars    16   William Yu about the loan?
17   to ACA. You told him that you agreed?               17         A   You mean before my dinner with
18        A    With interest.                            18   William?
19       Q With interest?                                19        Q During your dinner with William, were
20        A    Yeah.                                     20   you acting as Eastern Profits' agent in saying
21       Q Did you have authority to tell Mr. Yu         21   yes, I agree with you that the loan should be
22   that on behalf of Eastern?                          22   repaid, or you're just expressing your own
23                MS. CLINE: Objection to form.          23   personal opinion?
24        A    Authority? What do you mean               24         A   Oh. It's much easier to understand
25   authority?                                          25   now. I would express my personal opinion and

                                              Page 50                                                   Page 52

 1                  YVETTE WANG                           1                    YVETTE WANG
 2        Q Well, had Eastern given you authority         2   Eastern's also.
 3   to deal with ACA regarding the loan?                 3        Q So why are you able to say that you
 4                MS. CLINE: Objection to form.           4   were expressing Eastern's opinion?
 5        A    Deal with ACA about the loan? It's         5                 MS. CLINE: Objection to form.
 6   too general. I couldn't understand your question.    6         A    You're asking my personal
 7        Q Well, we just looked at the limited           7   understanding; right?
 8   Power of Attorney. It's not in there; is it?         8        Q No. I'm asking why is -- Eastern is
 9                MS. CLINE: Objection.                   9   sitting here today telling me that when you told
10        A    What is not there?                        10   William Yu yes, I agree with you, that you were
11        Q Your authority to deal with ACA              11   speaking on behalf of it. And I'm saying on what
12   regarding its purported loan to Eastern Profit is   12   basis. How or why did Eastern give you authority
13   not set forth in the Power of Attorney; is it? We   13   to speak on its behalf with William Yu?
14   just looked at it.                                  14                 MS. CLINE: Objection to form.
15                MS. CLINE: Objection. You're           15         A    I still don't quite understand your
16            mischaracterizing the document and         16   question.
17            her testimony, and I think you're          17        Q Okay. We'll break it down. We'll
18            trying to confuse the witness. She's       18   break it down.
19            here as a representative of Eastern        19            Did someone from Eastern tell you
20            Profit. Later you can ask her about        20   that you should deal with William Yu regarding the
21            the role of Golden Spring.                 21   purported ACA to Eastern Profit loan?
22        Q I'm asking for Eastern Profit's              22         A    By that dinner, I don't remember
23   understanding about what power you had to deal      23   clearly. I don't remember clearly. I was talking
24   with ACA regarding the loan.                        24   with William. Again, I was thinking that I have
25           So when you were speaking with              25   this case in my hands. And this is a -- sounds

                                              Page 51                                                   Page 53

                                                                                        14 (Pages 50 to 53)
                                          30(b)(6) Yvette Wang
                                            October 30, 2019
           Case 1:18-cv-02185-LJL Document 273-11 Filed 04/06/20 Page 8 of 26

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                    YVETTE WANG                          1                 YVETTE WANG
 2   like in my understanding a no more business loan      2        A    Oh. In my dinner --
 3   agreement, and people should pay back.                3       Q Yes.
 4         Q Now do you recall on January 31, 2019         4        A    -- with William?
 5   at your first deposition you testified that you       5       Q Yes.
 6   had not seen the loan agreement.                      6        A    I told him Eastern should pay back.
 7             Do you recall that?                         7       Q Did Eastern have an understanding how
 8                   MS. CLINE: Objection. If you          8   it was going to pay back the loan?
 9              want to ask her about her testimony,       9        A    By this lawsuit. That's why Eastern
10              you can show her the transcript.          10   sued, to get this 1 million back, because
11         Q I'm happy to show you the transcript.        11   Eastern's bank account was frozen.
12   Do you want to look at it?                           12       Q It wasn't frozen yet at that time in
13             Let me do this. Do you recall              13   the fall of 2018?
14   offhand whether you had seen the loan agreement      14                MS. CLINE: Objection to form.
15   yet when you gave your first deposition in this      15        A    Eastern's bank account was frozen
16   case?                                                16   around June of 2018, yes.
17         A     You're asking when I was deposed for     17       Q Although that was after the lawsuit
18   the first time, by then did I ever see with my own   18   was filed, wasn't it? The lawsuit was filed in
19   eyes the loan agreement or not?                      19   March of 2018; isn't that right?
20         Q Right.                                       20                MS. CLINE: Objection again.
21         A     I heard --                               21            This is a memory test.
22         Q Right.                                       22        A    Oh, yeah. This is a memory test. My
23         A     -- the loan agreement.                   23   mistake.
24         Q So as of January, 2019, you had heard        24            You're confusing me with all these
25   there was a loan agreement. You had not yet seen     25   dates back and forward, Eddie.

                                               Page 54                                                  Page 56

 1              YVETTE WANG                                1                 YVETTE WANG
 2   it?                                                   2            So correction. Eastern's bank
 3        A    Correct.                                    3   account was frozen. When is it this contract was
 4        Q So this discussion with Mr. Yu                 4   signed with SV's contract.
 5   happened in the fall of 2018. You just testified      5        Q It's dated -- it was signed
 6   several months before your deposition. So when        6   January 6, 2018.
 7   you were speaking with Mr. Yu, you had not yet        7        A    January, 2018. Eastern's bank
 8   seen the loan agreement; correct?                     8   account was frozen in June of 2017. This is the
 9        A    I did not see physically the hard           9   correct answer.
10   copy paper in front of me was my personal            10                MS. CLINE: Can we take a break
11   knowledge. I was testifying my gained knowledge      11            pretty soon. We've being going for
12   or obtained knowledge.                               12            over an hour.
13        Q When did you first hear that there            13                MR. GREIM: Yes. Good point.
14   was a loan between ACA and EP, Eastern Profit.       14            I'm going to finish up with this.
15        A    2018.                                      15            I'm thinking the same thing because
16        Q Was it before the dinner with Mr. Yu?         16            I'm running low.
17        A    I don't remember that.                     17        Q Let me go back to your discussion
18        Q Do you think maybe you learned of the         18   with Mr. Chunguang.
19   loan agreement from Mr. Yu?                          19            Who did he say was calling him from
20        A    Possibly. I don't remember that            20   ACA?
21   clearly.                                             21                MS. CLINE: Objection to form.
22        Q Did you tell Mr. Yu how Eastern               22        A    What was the question?
23   Profit intended to repay the loan?                   23        Q You said that Mr. Chunguang told you
24        A    Intend? What do you mean intend?           24   somebody was chasing him about the million dollar
25        Q Planned.                                      25   loan.

                                               Page 55                                                  Page 57

                                                                                        15 (Pages 54 to 57)
                                          30(b)(6) Yvette Wang
                                            October 30, 2019
        Case 1:18-cv-02185-LJL Document 273-11 Filed 04/06/20 Page 9 of 26

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                YVETTE WANG                              1                  YVETTE WANG
 2        A   Correct.                                     2       Q Yes I am, actually.
 3        Q I gather that somebody was not                 3        A    Wow. Year?
 4   actually following him around the streets for         4       Q Something he said gave you the
 5   collection. I gather that you mean somebody was       5   impression that the calls had been happening for
 6   contacting him; correct?                              6   about a year?
 7        A   Correct.                                     7        A    Yes.
 8        Q And who was the person who was                 8       Q But you can't remember the exact
 9   contacting him?                                       9   words he used?
10               MS. CLINE: Objection.                    10        A    If you want me to translate, because
11        Q Who did he say?                               11   he speaks Mandarin, he used long time, always some
12               MS. CLINE: Objection to form.            12   words like that.
13        A   You're asking the name; right?              13       Q Did he know William Je by the way;
14        Q Yes. Yes.                                     14   was William Je known to him?
15        A   William.                                    15                 MS. CLINE: Objection.
16        Q Did he say whether William -- this is         16            Foundation.
17   the same William Yu, or the same William Yu that     17                 This is beyond the scope of a
18   you mentioned before?                                18            30(b)(6) of Eastern Profit.
19        A   Correct.                                    19       Q It's important to understand whether
20        Q Did he say how William Yu was                 20   the Eastern Profit purported representative
21   contacting him?                                      21   dealing with ACA on repayment of the loan, whether
22        A   What was the question?                      22   they're known to each other or not.
23        Q Did he say how William Yu was                 23            Did you get the understanding from
24   contacting him?                                      24   talking to Mr. Han that he was already familiar
25        A   You mean by what kind of a                  25   with William Yu?

                                               Page 58                                                   Page 60

 1                 YVETTE WANG                             1                 YVETTE WANG
 2   communication tool; right?                            2                 MS. CLINE: Again, this is a
 3        Q Yes. Yes.                                      3             corporate designee deposition of
 4        A    He said phone call.                         4             Eastern Profit. You subpoenaed
 5        Q Did he say how many phone calls?               5             everyone whose name has ever been
 6        A    A couple of.                                6             mentioned in this case. You can ask
 7        Q And your testimony is he did not say           7             more appropriate people those types
 8   when he had received these phone calls?               8             of questions.
 9                MS. CLINE: Objection to form.            9                 MR. GREIM: Okay. I'll just ask
10        A    You're asking did he tell me on which      10             Eastern Profit.
11   dates he was caught?                                 11         Q Was William Yu familiar with -- I'm
12        Q Just generally when. If he gave you           12   sorry. Was Mr. Han familiar with William Yu?
13   dates, great.                                        13                 MS. CLINE: Objection.
14        A    Which unfortunately he didn't give me      14             Foundation.
15   the dates.                                           15          A   I don't remember my filling, that
16        Q Did he tell you it was recent?                16   conversation. Eddie is asking my personal
17                MS. CLINE: Objection to form.           17   filling.
18        A    Not only recent. Yeah. He said --          18         Q Well I'm not asking -- I'm asking --
19   he told me he was called or he was chased for long   19   forget about your feelings. Sorry. It sounds
20   time.                                                20   terrible.
21        Q Just a few more questions, and then           21          A   I'm fine.
22   we will take a break here.                           22         Q I'm asking Eastern Profit whether the
23            What do you mean for a long time?           23   person it claims is its principal is familiar with
24        A    You're asking my personal                  24   William Yu.
25   understanding?                                       25                 MS. CLINE: Objection.

                                               Page 59                                                   Page 61

                                                                                         16 (Pages 58 to 61)
                                          30(b)(6) Yvette Wang
                                            October 30, 2019
       Case 1:18-cv-02185-LJL Document 273-11 Filed 04/06/20 Page 10 of 26

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                 YVETTE WANG                             1                  YVETTE WANG
 2                 MS. CLINE: Objection. Eddie,            2   words we said in that dinner to help you in here.
 3             you're taking that Power of Attorney,       3   Okay? William mentioned to me I heard you guys
 4             which has to do the authority granted       4   were cheated by liars, which means I will have to
 5             to Golden Spring, and you're using it       5   ask the loan to be paid back with interest. I
 6             to misdirect the question to this           6   remember I said yes, sadly, we were cheated, and
 7             witness who is sitting on behalf of         7   I'm sorry about that.
 8             Eastern Profit.                             8             And I agree with you, since you guys
 9                 So the Power of Attorney has to         9   have a law agreement, the borrower should pay you
10             do with Golden Spring. You can ask         10   back, and we are in litigation right now trying to
11             about that later with respect to           11   get that 1 million U.S. dollars from the liars
12             Golden Spring's authority.                 12   back.
13                 She's already answered your            13             Hopefully we can get the justice, and
14             question about her role at Eastern         14   that 1 million U.S. dollars can be returned back
15             Profit multiple times now.                 15   to Eastern Profits with even any damage. So
16                 MR. GREIM: I'm asking for the          16   Eastern, as you said, you told me borrower can pay
17             basis of it, and I would ask for the       17   you back.
18             speaking objections to stop.               18        Q Okay. My question --
19        Q So here's my question. I'm going to           19        A     That is precisely a hundred percent.
20   ask it a third time. I haven't heard an answer       20   No. Too much hundred percent. 99 percent of
21   yet.                                                 21   words we used in a conversation.
22            Is there any document that granted          22        Q That was not my question.
23   you authority to deal with William Yu on behalf of   23            My question is: Was there anyone
24   Eastern Profit relating to the ACA loan before       24   from Eastern Profit who told you that you had
25   your fall, 2018 dinner with William Yu?              25   authority to deal with William Yu on its behalf

                                               Page 70                                                   Page 72

 1                  YVETTE WANG                            1                  YVETTE WANG
 2         A    I don't remember that.                     2   before you had that meeting? It's a yes or no.
 3        Q Okay did someone from Eastern Profit           3   Someone did or someone didn't.
 4   tell you, before the fall, 2018 meeting, that you     4                  MS. CLINE: Is not necessarily.
 5   had authority to deal with William Yu on behalf of    5             Objection to form. Asked and
 6   Eastern Profit relating to the ACU loan?              6             answered.
 7                  MS. CLINE: Objection to form.          7         A    I don't remember that.
 8         A    What's the question?                       8        Q Now had the contract not terminated,
 9        Q Did someone from Eastern Profit tell           9   how was Eastern Profit ever going to pay ACA back?
10   you before your 2018 dinner meeting with William     10         A    What's the question?
11   Yu that you had authority to deal with him on        11        Q If the contract had not been
12   Eastern Profit's behalf regarding the ACA loan?      12   terminated and Strategic Vision had given Eastern
13                  MS. CLINE: Objection to form.         13   Profit what it wanted, how was is it ever going to
14         A    I don't remember that.                    14   repay the loan to ACA, or even make interest
15        Q So why do you believe that you did            15   payments?
16   have authority to deal with Mr. Yu then?             16         A    If they're not liars, we were not
17                  MS. CLINE: Asked and answered.        17   cheated, they're professional qualified
18         A    Did I believe? You're confusing me.       18   investigation company. You're talking about if
19        Q On what basis does Eastern Profit             19   that is the scenario.
20   claim that you had authority to deal with William    20        Q How is Eastern Profit going to repay
21   Yu regarding the ACA loan at the fall, 2018          21   Strategic or ACA?
22   meeting?                                             22         A    Which means if this contract with
23         A    Eddie, I will repeat my reply for the     23   Strategic Vision, let's say, let's imagine work
24   fourth time for you.                                 24   out, right, succeed by the end; right? Okay.
25             I tried to recall every inch of the        25             Eastern Profit has bank account. And

                                               Page 71                                                   Page 73

                                                                                         19 (Pages 70 to 73)
                                           30(b)(6) Yvette Wang
                                             October 30, 2019
       Case 1:18-cv-02185-LJL Document 273-11 Filed 04/06/20 Page 11 of 26

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                   YVETTE WANG                           1                 YVETTE WANG
 2   I heard there are assets. The bank account was        2            You're asking her the nature of
 3   frozen by Chinese Communist Party in Hong Kong.       3            Eastern Profit's business. Fine.
 4   By Eastern believes if the corrupted CCP are taken    4            But beyond that, getting into the
 5   down, they are -- there are assets. Nobody can        5            nature of investments and so forth I
 6   take them.                                            6            think goes beyond the appropriate
 7             So the bank account will be unfrozen,       7            scope. Again, I know the judge gave
 8   and Eastern will back to their normal business.       8            you seven hours. But we can get to
 9        Q Which is what?                                 9            the topics we agreed upon and are
10        A     I heard again -- this is my obtain        10            covered by the court's order, that
11   knowledge, like investment.                          11            would be the goal of this deposition.
12        Q You said that at your first                   12        Q What more do you know about Eastern
13   deposition. What about investment management?        13   Profit's business?
14        A     What do you mean investment               14        A    Eastern is registered in 2011.
15   management?                                          15        Q Right.
16        Q Well I'm just trying to ask you, what         16        A    In Hong Kong. They are operating
17   do you mean investment? What is that? I don't        17   from 2011 until they're their bank account was
18   understand what you mean by that.                    18   frozen.
19        A     It could be like the investment on        19        Q You said their business is
20   the cars, which they already have right now, in      20   investments, which was your answer in the last
21   any profitable investment.                           21   deposition, and also that they own cars.
22             What's your question? Sorry.               22            Now is this part of their business?
23        Q Are they a car dealership?                    23   Do they buy and sell cars, or do they just happen
24                  MS. CLINE: Objection to form.         24   to own a company car?
25        Q You say investment in cars. They              25                MS. CLINE: Again, objection.

                                               Page 74                                                  Page 76

 1                 YVETTE WANG                             1                  YVETTE WANG
 2   invest in antique cars?                               2            Beyond the scope.
 3       A     I didn't say that.                          3        Q In other words, is this just as an
 4       Q Okay. How does one invest in cars?              4   asset that they happened to have, in which case I
 5                MS. CLINE: Objection.                    5   don't care about it whatsoever, or is it their
 6       Q I just want to understand. I don't              6   business to own cars, to invest, buy and sell
 7   think we have to go far into this. I truly don't      7   cars?
 8   understand the investment business in cars. What      8        A    I believe their investment is not
 9   do you know about this?                               9   only buy and sell cars.
10                MS. CLINE: Objection to form            10        Q Okay. Is that one of the
11            and mischaracterizes the testimony.         11   investments? Do they make investments in cars?
12       Q Tell me where I'm wrong. So far we             12        A    Sorry. What's the question?
13   know that they own cars and that they do             13        Q Do they make investments in cars?
14   investments.                                         14                MS. CLINE: Objection to form.
15           What more can you tell me about the          15        A    They own cars. It could come from
16   business of Eastern Profit?                          16   investment.
17                MS. CLINE: I'm going to lodge           17        Q Let me ask it this way.
18            another objection having now brought        18           Do they own a fleet of cars, or do
19            up the opinion which says beyond the        19   they have a few company cars?
20            scope of this testimony is whether          20                MS. CLINE: Objection to form.
21            plaintiff has any independent               21        A    There's no difference in my
22            financial identity.                         22   understanding.
23                MR. GREIM: I'm not asking that.         23        Q Do they have one or two cars, or do
24            I'm asking what it does.                    24   they have many cars that they have bought as an
25                MS. CLINE: Let me finish.               25   investment?

                                               Page 75                                                  Page 77

                                                                                        20 (Pages 74 to 77)
                                          30(b)(6) Yvette Wang
                                            October 30, 2019
       Case 1:18-cv-02185-LJL Document 273-11 Filed 04/06/20 Page 12 of 26

                                         Atkinson-Baker, Inc.
                                           www.depo.com

 1                   YVETTE WANG                         1               YVETTE WANG
 2        Q Have you discussed the loan document         2   he actually signed it?
 3   with any other representative of Eastern Profit?    3               MS. CLINE: Objection to form.
 4        A    I don't remember that.                    4        A   He told me.
 5        Q Have you asked them whether it is            5        Q Okay.
 6   genuine?                                            6        A   Mm-hmm.
 7                MS. CLINE: Objection.                  7        Q When did he tell you this?
 8        A    Whether it is what?                       8        A   In our conversation.
 9        Q Whether it is genuine.                       9        Q Which conversation?
10                MS. CLINE: Objection.                 10        A   The conversation in the lobby.
11        A    What do you mean genuine?                11        Q This is the conversation at the end
12        Q Whether it is what it purports to be.       12   of the summer?
13        A    I still don't understand your            13        A   Yes.
14   question. Purport to be, you mean what?            14        Q Did you have a copy of the loan
15        Q Is it a real loan document signed by        15   agreement in front of you at the time?
16   ACA and Eastern Profit?                            16        A   You mean when I was talking with him;
17                MS. CLINE: Objection to form.         17   right?
18        A    Okay. Back to your question. You         18        Q Yes.
19   answer my question.                                19        A   Nope.
20            What is your question of this?            20        Q Have you asked whether anyone
21        Q Have you asked anyone at Eastern            21   witnessed his signature?
22   Profit whether it is genuine?                      22        A   What's the question?
23                MS. CLINE: Objection to form.         23        Q Have you asked -- let me be clear.
24        A    Why should I ask? I don't remember       24           Have you asked Mr. Han whether anyone
25   asking. This is a normal, normal business law      25   else was present when he signed it?

                                             Page 94                                                Page 96

 1               YVETTE WANG                             1                 YVETTE WANG
 2   agreement.                                          2        A    I didn't ask that.
 3        Q How do you know?                             3       Q Have you asked Mr. Je or Yu whether
 4                MS. CLINE: Objection to form.          4   anyone else was present when he signed it?
 5        A    As a law agreement you have lender,       5        A    I did not ask that.
 6   you have borrower, you have term, you have          6       Q How do you know Mr. Yu signed it?
 7   interest and drafted, I believe, by lawyers, I      7           Let me step. Do you know Mr. Yu
 8   believe. So this is what I believe.                 8   signed it?
 9        Q Why do you believe it was drafted by         9                MS. CLINE: Objection to form.
10   lawyers?                                           10            Object to the whole line of
11        A    This is my guess.                        11            questioning.
12                MS. CLINE: Don't guess.               12        A    So from the paper which Zack showed
13                THE WITNESS: Okay.                    13   me. Z-A-C-K.
14        A    Very simple. Mr. Han doesn't speak       14                MS. CLINE: I want to make sure
15   English and write English at all.                  15            you don't talk about anything that
16        Q Do you know whether Mr. Han actually        16            Zack told you, so be careful.
17   signed it?                                         17                THE WITNESS: Okay.
18        A    Yes.                                     18        A    The law agreement was signed by both
19        Q How?                                        19   lender and borrower.
20                MS. CLINE: Objection to form.         20                (Wang Exhibit 31, a Loan
21        A    You mean by pen?                         21            Agreement Bates stamped
22        Q How do you know Mr. Han signed it?          22            Eastern-000278 to 280 previously
23        A    Oh. Because I saw the law agreement.     23            marked for Identification as of this
24   There was signature on there.                      24            date.)
25        Q Have you ever asked Mr. Han whether         25       Q I'm going to hand you what we're

                                             Page 95                                                Page 97

                                                                                     25 (Pages 94 to 97)
                                         30(b)(6) Yvette Wang
                                           October 30, 2019
        Case 1:18-cv-02185-LJL Document 273-11 Filed 04/06/20 Page 13 of 26

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                 YVETTE WANG                             1                 YVETTE WANG
 2   marking Wang 31. I have a blank one for you to        2                MS. CLINE: Again, the same
 3   hand to your counsel next door.                       3            caution. I don't want you to testify
 4               MS. CLINE: So the Notice of               4            about any conversations you had with
 5            Deposition that you marked first,            5            Zack.
 6            which was the exhibit number.                6                Mr. Greim is trying to figure
 7               MR. GREIM: 30. We started in              7            out if the first time you saw it is
 8            the 30s for some reason. I'm not             8            when Zack gave it to you or if there
 9            sure why.                                    9            was another time.
10        Q So let me ask you first. Have you             10         Q When you say from Zack's file, what
11   seen this document before?                           11   do you mean Zack's file?
12        A    Yes.                                       12         A   I don't remember that. Zack's file,
13        Q Is this the document Mr. Grendi               13   I mean Zack showed me or not. What he tell me, I
14   (phonetic) showed you?                               14   cannot remember that.
15        A    Yes.                                       15         Q I'm not asking you for right now what
16        Q When he showed it to you, was it the          16   he told you. I'm asking when you say from Zack's
17   first time you had seen it?                          17   file, what file are you referring to?
18               MS. CLINE: Objection. Asked              18         A   This agreement.
19            and answered.                               19         Q Did he give it to you in person?
20        A    The hard copy, yes.                        20         A   I don't remember that.
21        Q Well, had you seen it in some                 21         Q Did he E-mail it to you?
22   electronic version beforehand?                       22         A   I don't remember that.
23        A    No.                                        23         Q Was it part of a larger set of
24        Q You qualified your answer was in hard         24   documents?
25   copy. I'm just asking did you see it in some         25                MS. CLINE: That's a yes or no

                                               Page 98                                                Page 100

 1                 YVETTE WANG                             1                  YVETTE WANG
 2   other format before Mr. Grendi showed it to you?      2            question. I don't want to get into
 3        A    I understand your question. I just a        3            which documents Mr. Grendi might have
 4   hundred percent tell you what did I see before.       4            given you.
 5        Q I don't think I understand your                5        A    Yes.
 6   answer. I will ask you again.                         6        Q Were the other documents drafts of
 7            I understand that you had not seen --        7   the loan agreement?
 8   when you say in hard copy, are you telling me that    8        A    Sorry. What's the question?
 9   this is the first time you saw the loan agreement     9        Q Were the other documents drafts of
10   in paper form?                                       10   the loan agreement?
11        A    Nope.                                      11        A    I don't understand the question.
12        Q Was it the first time you had seen a          12                MS. CLINE: It's just a yes or
13   loan agreement at all?                               13            no question.
14        A    No.                                        14        Q I will be clear.
15        Q When did you first see the loan               15           Do you understand the idea of a draft
16   agreement?                                           16   of a document, what a draft is?
17        A    You mean this one?                         17        A    Draft to me which means a draft
18        Q When did you first see a loan                 18   without signature. Am I right?
19   agreement between ACA and Eastern Profit?            19        Q Yes. Yes.
20        A    I don't remember that.                     20           So were the other documents drafts of
21        Q But it was sometime before Mr. Grendi         21   this loan agreement?
22   showed you what we've marked as Wong Exhibit 31?     22        A    No. What I see from Zack or saw from
23        A    I don't remember that. I saw this          23   Zack.
24   agreement from Zack's file.                          24                MS. CLINE: I don't want you
25        Q From his file, what do you mean?              25            to -- he's only asking about the loan

                                               Page 99                                                Page 101

                                                                                      26 (Pages 98 to 101)
                                           30(b)(6) Yvette Wang
                                             October 30, 2019
       Case 1:18-cv-02185-LJL Document 273-11 Filed 04/06/20 Page 14 of 26

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                  YVETTE WANG                            1                   YVETTE WANG
 2            agreement. If the documents were             2             read it.
 3            something other than versions of the         3                 MR. GREIM: But I don't want to
 4            loan agreement, I don't want you to          4             loose my spot.
 5            answer the question.                         5        Q Did I read the first few lines
 6        A    I never saw any draft of this               6   correctly?
 7   agreement. When I saw it, it's a completed            7        A     Yes.
 8   agreement already finished.                           8        Q Let's take a pause. Read through
 9        Q You testified at your first                    9   whatever you need to read there on that page to
10   deposition that you first heard of ACA after a       10   see what else to get context.
11   liar went from ACA to Strategic Vision. Do you       11        A     You want me to read until which page?
12   recall that?                                         12        Q There's a long discussion about why
13        A    I don't remember that.                     13   the money was wired, which is not what my question
14        Q Let's take me a second. I will point          14   is about.
15   you to that, because I want to be very clear about   15            I'm asking you about the answer you
16   this.                                                16   gave on lines 20 through -- question and answer on
17            Here we go. I'm going to slide over         17   lines 20 through 23.
18   to you a final copy of your deposition from          18            Have you had a chance to get to
19   January 31, 2019.                                    19   line 20 to 23 yet on page 40?
20        A    Yes.                                       20        A     Yes, I'm here.
21        Q I don't have a whole bunch of print           21        Q So the attorney asked you prior to
22   offs of these, but I assume that everybody -- let    22   them wiring a million dollars to Strategic Vision,
23   me ask you.                                          23   you had never heard of ACA Capital. Answer: No,
24            Did you review your old testimony in        24   I didn't.
25   preparation for today?                               25            Did I read that right?

                                              Page 102                                                 Page 104

 1                 YVETTE WANG                             1                YVETTE WANG
 2        A    I didn't.                                   2         A   Correct.
 3        Q Look at page 40, please. Are you               3        Q So you recall now testifying at your
 4    there yet?                                           4   first deposition that you had not heard of ACA
 5        A    Page 40, right?                             5   before the wire went to Strategic Vision?
 6        Q Mm-hmm.                                        6         A   You're repeating what we said here;
 7        A    Yes, I'm here.                              7   right?
 8        Q So look at line 6. You see there's a           8        Q Correct. Do you recall testifying to
 9    que there. That's the question of the other          9   that at your first deposition?
10    lawyer, it wasn't me, who was asking you            10         A   Yes.
11    questions.                                          11        Q Is that true? I mean is it true that
12            You see it says: The entity ACA             12   you had not learned -- you have not heard of ACA
13    Capital Group Limited, are you with that?           13   capital until the money was wired to Strategic
14            Answer: I heard this name.                  14   Vision?
15            Question: How did you hear this             15         A   Correct.
16    name?                                               16        Q That's all I wanted to ask you.
17            Answer, from this project.                  17           So now I'm going to come back to this
18                MS. CLINE: Let me just                  18   agreement. When is the first time that you sought
19            interrupt. The witness needs a              19   any kind of writing, not necessarily Exhibit 31,
20            minute to read some more of the             20   but any kind of writing that contained the terms
21            transcript for context.                     21   of the loan agreement?
22                You should feel free.                   22               MS. CLINE: Asked and answered.
23                MR. GREIM: Let's do that.               23         A   You mean any draft without any
24        Q So far did I read it correctly?               24   signature?
25                MS. CLINE: Give her a minute to         25        Q Sure.

                                              Page 103                                                 Page 105

                                                                                      27 (Pages 102 to 105)
                                           30(b)(6) Yvette Wang
                                             October 30, 2019
       Case 1:18-cv-02185-LJL Document 273-11 Filed 04/06/20 Page 15 of 26

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                YVETTE WANG                              1                  YVETTE WANG
 2               MS. CLINE: Objection. Again,              2   understand he's talking about ACA.
 3           she's sitting here in her capacity as         3        Q But you didn't see this loan
 4           a representative of 30(b)(6) -- a             4   agreement until sometime in 2019 when Mr. Grendi
 5           30(b)(6) representative for Eastern           5   gave it to you; correct?
 6           Profit.                                       6        A     I don't remember the time. Again, I
 7               You have yet to ask a single              7   told you I don't remember first time agreement.
 8           question about the contract that is           8        Q You testified at your deposition that
 9           the subject of this lawsuit.                  9   you had asked for a copy of the loan agreement and
10               Now you're again asking                  10   hadn't gotten one.
11           questions about Mr. Je and ACA, which        11            Do you remember that?
12           is specifically not within the scope         12                 MS. CLINE: Objection to form.
13           of this deposition.                          13             Again if you want to show her
14               So if we can just get to what            14             testimony.
15           we're actually litigating, that would        15                 MR. GREIM: We will.
16           be amazing.                                  16        Q Turn to page 45, please. Are you
17       Q Did you ask Mr. Je about whether he            17   there?
18   signed this purported loan agreement from ACA to     18        A     45, yes.
19   Eastern Profit?                                      19        Q You see line 8 there is a question
20               MS. CLINE: Objection to form.            20   from the lawyer. He says: Is there documentation
21       A    He told me he signed.                       21   to support this loan? Answer: I requested there
22       Q When did he tell you that?                     22   should be some documents. Question: Have you
23       A    I don't remember that.                      23   ever seen the documents supporting this loan
24       Q Was it in 2019?                                24   answer? Answer: I didn't see that. Question:
25       A    I believe it was in 2018. The               25   You did not see it? Answer: No.

                                              Page 110                                                  Page 112

 1                  YVETTE WANG                            1                  YVETTE WANG
 2   dinner, that should be the first time he clearly      2            Did I read that correctly?
 3   told me, yes.                                         3         A    Yes.
 4        Q So how did this come up that he                4         Q Now do you recall testifying at your
 5   signed it? Did you ask him or did he just             5   deposition that you had not seen a copy of the
 6   volunteer that information?                           6   loan agreement?
 7        A    He told me.                                 7                 MS. CLINE: Objection to the
 8                MS. CLINE: Objection to form.            8             form.
 9        A    He told me we sign a loan agreement.        9         A    And you're helping yourself to answer
10   We had a loan agreement.                             10   your own question. By January, my first
11        Q So he told you two things. One, that          11   deposition, I testify I didn't see the law
12   there was a loan agreement, and two, that he had     12   agreement which you're helping yourself. I saw
13   been the signer on behalf of the ACA?                13   this law agreement after my first deposition.
14                MS. CLINE: Objection to form.           14         Q Good. And so -- but you cannot tell
15        A    You remember my first deposition in        15   us today when that was. Was it soon after the
16   January, 2019, I said I even didn't hear about ACA   16   deposition, was it recently before Mr. Grendi left
17   company. My dinner with William was by light         17   the case?
18   2018, that dinner. William just told me they sign    18         A    I don't remember.
19   a loan agreement. He didn't even mention to me       19                 MS. CLINE: Objection to form.
20   what company.                                        20         A    I don't remember that.
21        Q What company he signed on behalf of?          21         Q Once you got the loan document, did
22        A    Yes.                                       22   you question Mr. Han Chunguang about it?
23        Q Did you understand that it was ACA,           23         A    Question?
24   or did you think it was maybe a different company?   24         Q Did you ask him questions about the
25        A    When I saw this loan agreement and         25   document?

                                              Page 111                                                  Page 113

                                                                                      29 (Pages 110 to 113)
                                           30(b)(6) Yvette Wang
                                             October 30, 2019
       Case 1:18-cv-02185-LJL Document 273-11 Filed 04/06/20 Page 16 of 26

                                          Atkinson-Baker, Inc.
                                            www.depo.com

 1                  YVETTE WANG                           1                  YVETTE WANG
 2   the very back.                                       2       Q Whose name is it?
 3        A     Which page?                               3        A    It's a signature.
 4        Q Page 3. Was Chu -- do you see                 4       Q Of who?
 5   Chunguang Han's signature? Do you see it?            5        A    It could be a (inaudible) or any
 6        A     I see a signature behind Chunguang        6   symbolic.
 7   Han's name.                                          7       Q Let's go ahead and get it out. We
 8        Q Is that his signature?                        8   have it.
 9                 MS. CLINE: Objection.                  9        A    Let's get it.
10             Foundation.                               10                 (Wang Exhibit 2, Research
11        A     This is a accurate, as you said, true    11            Agreement dated December 29, 2017
12   loan agreement. Of course this is his signature.    12            Bates stamped Eastern-000005 to
13   What do you mean, like someone made up? I don't     13            Eastern 000009 previously marked for
14   understand your question.                           14            Identification as of this date.)
15        Q I'm asking Eastern Profit if this is         15       Q I'm going to show you what we marked
16   really its director's signature.                    16   in your first deposition as Wong 2.
17        A     I'm telling you this is a true loan      17            Do you recognize this document? The
18   agreement. So the signature on this loan            18   question pending is whether you recognize the
19   agreement, they are accurate and true.              19   document.
20        Q And how do you know that this is a           20        A    I'm preparing to answer your
21   true loan agreement; did someone tell you this?     21   question.
22                 MS. CLINE: Objection. Asked           22       Q Just making sure.
23             and answered. You're badgering the        23        A    Yes.
24             witness. You asked her about the          24       Q What is it?
25             signature. She answered the               25        A    It's called a Research Agreement.

                                             Page 138                                                 Page 140

 1                 YVETTE WANG                            1                   YVETTE WANG
 2            question.                                   2        Q It's an agreement that you signed in
 3        Q Other than Mr. Grendi, has anyone             3   French Wallop's presence; isn't it?
 4   else told you this is Mr. Chunguang Han's            4        A     Yes.
 5   signature?                                           5        Q And whose name did you sign?
 6                MS. CLINE: Objection to form.           6        A     I didn't. I did not mean to sign
 7            Mischaracterizes testimony.                 7   anyone's name here.
 8        Q Did you sign Chunguang Han's                  8        Q Did you sign any name?
 9   signature on the research agreement in this case?    9        A     Are you Chinese Mandarin,
10         A   Pardon?                                   10   linguistics? Do you read Mandarin?
11        Q Did you sign Chunguang Han's                 11        Q Answer the question. Whose name did
12   signature on the research agreement at issue in     12   you sign?
13   this case?                                          13        A     I didn't sign anyone's name. This is
14         A   How I can sign his signature?             14   a signature.
15        Q Do you sign his name to the research         15        Q What does it read?
16   agreement in this case?                             16        A     It's simple.
17         A   You're confusing me. Which                17        Q So this is not a name? I'm
18   agreement?                                          18   indicating the Chinese handwriting on page 3.
19        Q The research agreement at issue in           19                  MS. CLINE: Objection to form.
20   this case.                                          20        A     It could be a name.
21         A   That is a signature I was authorized      21        Q What is it? Whose name is this?
22   to sign.                                            22        A     I am authorized to sign this contract
23        Q So you were authorized to write his          23   on behalf of Eastern Profit Limited. I sign here.
24   name on that document?                              24   This is my signature on behalf of Eastern Profit
25         A   I don't believe that's his name.          25   Limited.

                                             Page 139                                                 Page 141

                                                                                    36 (Pages 138 to 141)
                                          30(b)(6) Yvette Wang
                                            October 30, 2019
       Case 1:18-cv-02185-LJL Document 273-11 Filed 04/06/20 Page 17 of 26

                                          Atkinson-Baker, Inc.
                                            www.depo.com

 1                   YVETTE WANG                          1                  YVETTE WANG
 2         Q Fair enough.                                 2      Q     What date was that signed?
 3         A    I can say this is my name. I can say      3      A      You mean as Power of Attorney?
 4   this is in my English name or Chinese name, and      4      Q     Yes.
 5   this is my authorized signature here.                5                MS. CLINE: Just to be clear, is
 6   (Indicating)                                         6            your line of inquiry -- this is the
 7         Q My question is whose name is it?             7            Eastern Profit 30(b)(6). Your line
 8         A    Nobody's name.                            8            of inquiry, am I correct, relates to
 9         Q So a Mandarin speaker would look at          9            your authority on behalf of Eastern
10   this and say this is just squiggly lines, it's no   10            Profit.
11   one's name. Does it make out a name?                11                MR. GREIM: Correct.
12         A    I don't know think any Mandarin say      12        A    What's your question?
13   this name.                                          13       Q When was the limited Power of
14         Q This is Han Chunguang's name; isn't         14   Attorney signed?
15   it?                                                 15        A    You went me to read this; right?
16         A    I didn't say that.                       16       Q Just answer the question.
17         Q I'm asking you. Is this Han                 17        A    I need to know the question. What
18   Chunguang's name?                                   18   was the question?
19         A    I didn't say that. I don't think it      19       Q The question is: When was the
20   is.                                                 20   limited Power of Attorney signed? When was it
21         Q Okay. So your testimony under oath          21   signed?
22   is that you did not sign Han Chunguang's name?      22        A    August 30, 2018.
23         A    Correct.                                 23       Q Right. So my question is how did you
24         Q You signed -- did you sign any name?        24   get your authority; was it orally, or was it in
25                 MS. CLINE: Objection. Asked           25   writing, on or before January 6, 2018 to affix

                                             Page 142                                                 Page 144

 1                  YVETTE WANG                           1                YVETTE WANG
 2            and answered.                               2   something to exhibit number 2, the research
 3        A    I repeat again. I didn't mean to be        3   screen?
 4   anyone's name. I was authorized to sign on           4        A    You should ask me these questions
 5   Eastern Profits, and I just sign that.               5   from the very beginning. I will give you what you
 6        Q Who authorized you to sign this               6   need to know and what you want to know.
 7   agreement on behalf of Eastern Profit?               7       Q Great. I can't wait to hear it.
 8        A    Eastern Profit.                            8                MS. CLINE: I object. Please
 9        Q Who?                                          9            don't stare her down. You can ask a
10        A    Is both May, M-E-I, and Mr. Han.          10            question, and she can answer it. The
11        Q So Guo Mei and Mr. Han authorized you        11            stipulation is the stares we can do
12   sometime before January 6th or on January 6th to    12            without.
13   sign something on this line?                        13                MR. GREIM: Okay. But she's
14                MS. CLINE: Objection to form.          14            making a funny face at me. That's
15        A    They authorized me to handle this         15            okay.
16   research project with everything this project       16       Q I would just like to know the answer
17   needs Eastern to do.                                17   to the question.
18        Q How did they authorize you to handle         18           How did you get the authority to sign
19   this project on or before January 6th?              19   Exhibit 2?
20                MS. CLINE: Objection. Asked            20                MS. CLINE: When you say
21            and answered.                              21            Exhibit 2, you mean --
22        A    How?                                      22                MR. GREIM: The research
23        Q By what method did they give this            23            agreement.
24   authorization to you?                               24                MS. CLINE: -- Wang Exhibit 2.
25        A    You have a limited Power of Attorney.     25            You have two exhibits with the

                                             Page 143                                                 Page 145

                                                                                    37 (Pages 142 to 145)
                                          30(b)(6) Yvette Wang
                                            October 30, 2019
       Case 1:18-cv-02185-LJL Document 273-11 Filed 04/06/20 Page 18 of 26

                                          Atkinson-Baker, Inc.
                                            www.depo.com

 1                  YVETTE WANG                           1                 YVETTE WANG
 2            number 2 on them.                           2                MS. CLINE: Objection to form.
 3                THE WITNESS: Can I answer?              3            Mischaracterizes the document.
 4                MS. CLINE: Yes.                         4                THE WITNESS: Should I answer?
 5       A     I was authorized both by orally and        5                MS. CLINE: You can answer.
 6   Power of Attorney.                                   6        A    I don't remember the dates. 80
 7       Q What was the first word?                       7   percent. Again, she doesn't want me to guess.
 8       A     Orally. O-R-A-L-L-Y.                       8            I sign this research agreement based
 9       Q So is there another Power of Attorney          9   on a firm, confirmative, very firm, F-I-R-M, oral
10   that predates Guo Exhibit 2?                        10   authorization.
11                MS. CLINE: Again, the questions        11        Q From who?
12            that have to do with Golden Spring         12        A    From Mr. Han.
13            and Golden Spring's authority are for      13        Q When did he give you the oral
14            a separate deposition.                     14   authorization to sign the research agreement?
15                MR. GREIM: I agree.                    15        A    December, 2017.
16                MS. CLINE: Right now we're             16        Q Okay. When in December of 2017? A
17            talking about Eastern Profit.              17   lot of negotiations in that month.
18                MR. GREIM: Yup. That's exactly         18            When in December of 2017 did Mr. Han
19            right.                                     19   give you this authority?
20       Q So the question is -- first of all,           20        A    I don't remember the dates, but it
21   Exhibit 2, Wang Exhibit 2, the Research Agreement   21   was before we entered into this research
22   was signed by Eastern Profit; right?                22   agreement.
23       A     Correct.                                  23        Q So did you discuss with Mr. Han the
24       Q So you've just testified that you             24   terms of the research agreement?
25   received the authority to sign by Eastern Profit    25        A    Nope.

                                             Page 146                                                 Page 148

 1                 YVETTE WANG                            1                  YVETTE WANG
 2   from two different sources, orally and by limited    2        Q Did you translate it for him?
 3   Power of Attorney.                                   3        A     He didn't ask. I don't remember I
 4            So my first question is what is the         4   offered.
 5   limited Power of Attorney that authorized you to     5        Q Did you talk to Mr. Chunguang about
 6   sign the research agreement for Eastern Profit?      6   the deal with Strategic Vision?
 7                MS. CLINE: Objection to form.           7        A     Yes, I did.
 8        A    I have to correct my linguistic or         8        Q Did he give you approval that he
 9   your understanding. I told you orally or Power of    9   agreed with the deal?
10   Attorney.                                           10        A     He authorized me to deal with this
11        Q Okay. So is it your testimony that           11   deal. But he is aware we're trying to disclosure
12   there is a Power of Attorney that granted you the   12   the Chinese corrupted official by investigation.
13   authority to sign Wang Exhibit 2, or are you        13   And he is on same page with us, which means he
14   saying there is no limited Power of Attorney?       14   agree with what we are doing.
15   Which one is it?                                    15        Q So how did you know that that was the
16        A    I repeat again. I was authorized by       16   purpose of the research agreement?
17   eastern both orally and Power of Attorney.          17                 MS. CLINE: I'm sorry. I was
18        Q I see. And so we just looked at one          18             coughing. Can I hear that back.
19   Power of Attorney, but it mentions Golden Spring,   19                 (The requested portion of the
20   and it's from later in the year.                    20             record was read back by the
21                MS. CLINE: Objection to form.          21             reporter.)
22        Q So my question is is there some other        22                 MS. CLINE: Objection to form.
23   Power of Attorney that I haven't seen yet that      23        A     How did I know? I don't remember
24   gave you the authority to sign the research         24   that clearly, but I heard -- this is about Chinese
25   agreement on behalf of Eastern Property?            25   corrupted official. They're illegal like

                                             Page 147                                                 Page 149

                                                                                    38 (Pages 146 to 149)
                                          30(b)(6) Yvette Wang
                                            October 30, 2019
       Case 1:18-cv-02185-LJL Document 273-11 Filed 04/06/20 Page 19 of 26

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                   YVETTE WANG                           1                  YVETTE WANG
 2   investigation from Miles and from Wallop, Waller.     2   How did you know Mr. Han was the person to go to
 3   Both.                                                 3   to get authority from Eastern Profit?
 4             I don't remember like which dates,          4                 MS. CLINE: Objection to form.
 5   the precise language, but Miles is looking for        5         A    I started to ask and look for someone
 6   some professional company, and Waller, Wallop         6   as I just said. It was Mr. Han. He mentioned to
 7   represented themselves, the best research company,    7   me Eastern Profit could be on the contract.
 8   professional qualified who can help our research.     8        Q This is Chunguang Han?
 9   So I got to know about this research from there.      9         A    Mr. Han.
10        Q Why did you -- what made you                  10        Q Han Chunguang; right?
11   understand that Mr. Han was the person to go to      11         A    Correct. He gave me Eastern Profit's
12   for authority to sign the research agreement?        12   name.
13                 MS. CLINE: Objection to form.          13        Q So the person who suggested Eastern
14        A     What's the question?                      14   Profit to take Mr. Guo's place was Han Chunguang?
15        Q How did you come to understand that           15                 MS. CLINE: Objection to form.
16   Mr. Han was the person for you to go to to seek      16         A    What do you mean take Mr. Guo's
17   authority to sign the research agreement?            17   place?
18                 MS. CLINE: Objection to form.          18        Q Who was the first person who
19        A     Because Waller and Wallop, obviously      19   mentioned Eastern Profit to you?
20   they did not want Mile's name on any of the          20         A    I don't remember clearly. It could
21   contracts.                                           21   be either Mr. Han or Mr. Guo, but I don't remember
22        Q I'm sorry?                                    22   that clearly.
23        A     I didn't finish.                          23        Q You remember testifying at your first
24        Q Okay. Go ahead.                               24   deposition it was Mr. Guo?
25        A     And Miles, he expressed okay. Let's       25         A    You want me to read the page? Which

                                              Page 150                                                  Page 152

 1                  YVETTE WANG                            1                   YVETTE WANG
 2   look for someone who can be on this contract          2   page?
 3   pursuing the same goal with us. I didn't finish.      3        Q Before we go back and do this, why
 4        Q Okay. Keep going.                              4   don't we do it the right way. I'm just going to
 5        A     So I start to look for, and I asked        5   ask you. You remember testifying before that you
 6   Mr. Han. He was onboard. That's it.                   6   first heard the words Eastern Profit from Mr. Guo?
 7        Q Okay. But my question unfortunately            7        A     You're asking me is that my testimony
 8   was: How did you know that Mr. Han was the right      8   in my first deposition?
 9   person to speak with to obtain Eastern Profit's       9        Q Yes. Yes.
10   authority?                                           10                 MS. CLINE: He's asking whether
11                 MS. CLINE: Objection to form.          11             you remember.
12        A     Okay. I'm still confused by you.          12        A     I don't remember that.
13        Q We know that at some point you                13        Q All right. Look at page 12, please,
14   identified Eastern Profit. We know that.             14   of your transcript.
15        A     Mm-hmm.                                   15        A     12, right.
16        Q You had to go to a real person though         16        Q Yes. Let's look at page 10. Even
17   to speak on behalf of Eastern Profit to give you     17   better, it's all over these pages.
18   authority; right?                                    18            Let's start on 10. Why don't you
19                 MS. CLINE: Objection to the            19   just take a look at pages 10 through 13. Just
20             form.                                      20   take a second to read through.
21        A     Continue.                                 21        A     From page 10 to 13?
22        Q You agree with me so far; right?              22        Q Yes, to the correct answer at the
23        A     I heard you so far.                       23   bottom of 13. You can go to the bottom of 13.
24        Q Okay. Fine. My question is why did            24            Are you finished?
25   you go to Mr. Han? Why not some other person?        25        A     Yes.

                                              Page 151                                                  Page 153

                                                                                      39 (Pages 150 to 153)
                                           30(b)(6) Yvette Wang
                                             October 30, 2019
        Case 1:18-cv-02185-LJL Document 273-11 Filed 04/06/20 Page 20 of 26

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                   YVETTE WANG                           1                   YVETTE WANG
 2         A    I reply you before, I believe, but I       2   than just to the best of your knowledge. I'm
 3   can repeat again. I put together name list. I         3   asking Eastern Profit.
 4   took advice from Mr. Guo. I put together name         4              Did it engage anyone to research --
 5   list based on Internet whistle blow information.      5   anyone else other than Strategic Vision to
 6   And I'm aware, like some of the bad guy, they go      6   research any of these 15 names?
 7   after Mr. Han and Miss Mei family in China.           7         A     Nope.
 8             So if you won't say anyone put              8         Q What was the -- let me strike that.
 9   together that is my name list, I can tell you         9              What was Eastern's plan for
10   maximal there's people.                              10   publicizing and using the information that
11         Q Now originally there were to be 10           11   Strategic Vision was supposed to obtain?
12   names, and 5 were added; is that correct?            12         A     Of course to send this criminal
13         A    You're asking about negotiation of        13   person or criminal Chinese Communist Party
14   the contract terms?                                  14   officials into jail and to -- including Eastern
15         Q Yes, I am.                                   15   Profit, the company, they're assets back.
16         A    Kind of like, yes.                        16         Q So Eastern Profit believed that the
17         Q What was the reason that five                17   public outcry resulting from publicity would cause
18   additional names were added? Let me ask you this.    18   its assets to be unfrozen in Hong Kong?
19            Did those five additional names have        19                  MS. CLINE: Objection to form.
20   anything in common?                                  20         A     There are some words I don't
21         A    What do you mean in common?               21   understand in your sentence. Archive, what is
22         Q Well, for example did the same person        22   that? What's your question?
23   recommend all five of the additional names?          23         Q So Eastern Profit believed that the
24         A    The only thing --                         24   public outcry --
25                 MS. CLINE: Objection to form.          25         A     Wait a second. Public outcry, what's

                                              Page 194                                                  Page 196

 1                   YVETTE WANG                           1               YVETTE WANG
 2              Sorry. Go ahead.                           2   this?
 3        A      The only thing in common is five          3        Q You never heard outcry? Let me
 4   names, and 10 name, 15 name, they're all corrupted    4   choose a different word?
 5   Chinese Communist Party official, or their family,    5        A     Sorry. Foreigner here.
 6   or their like kids. I don't know that words.          6                 MS. CLINE: No need for
 7   Private case. And that is the only thing they're      7             commentary.
 8   in common.                                            8                 MR. GREIM: No one says she's a
 9        Q Other than with ACA, is there any              9             foreigner here. I don't understand
10   other -- and I guess Mr. Guo, was there any other    10             the reason for the comment.
11   person with whom Eastern Profit intended to share    11                 MS. CLINE: She's not a native
12   the research results?                                12             English speaking person.
13        A      What's the question?                     13                 MR. GREIM: I'm trying to ask a
14        Q Other than ACA and Mr. Guo, was there         14             question, please.
15   any other person with whom Eastern Profit intended   15        Q So Eastern Profits?
16   to share the research results?                       16                 MR. GREIM: Please stop
17                  MS. CLINE: Objection to form.         17             interrupting. Finally.
18        A      Eastern, of course, is happy to share    18        Q So Eastern Profit's plan was that the
19   the results. It was all Chinese people who are       19   public reaction to it's publicizing this
20   pursuing the rule of law and democracy of China.     20   information would cause it's assets to be unfrozen
21        Q Did Eastern Profit engage anyone to           21   in Hong Kong?
22   research any of these 15 names, anyone other than    22                 MS. CLINE: Objection to form.
23   Strategic Vision to research the 15 names?           23        A     Eastern Profits believes to
24        A      To best of my knowledge, no.             24   disclosure this corrupted Chinese official, bring
25        Q Okay. Now I want to ask you more              25   the justice to Chinese people, and itself also.

                                              Page 195                                                  Page 197

                                                                                      50 (Pages 194 to 197)
                                           30(b)(6) Yvette Wang
                                             October 30, 2019
       Case 1:18-cv-02185-LJL Document 273-11 Filed 04/06/20 Page 21 of 26

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                   YVETTE WANG                           1                 YVETTE WANG
 2             We'll be able to help all the Chinese       2           appearing on the list is why did EP
 3   people and itself, including I'm frozen, Eastern      3           enter into the contract. The second
 4   itself assets and back to normal business, which      4           sentence is: What circumstances led
 5   Eastern was conducting before their bank accounts     5           EP to seek research.
 6   was frozen.                                           6               MR. PODHASKIE: Join. I'm --
 7         Q So I just want to understand this.            7               MR. GREIM: Please do not enter
 8   This is the first time we're hearing about Eastern    8           into the record.
 9   Profit wanting to unfreeze its assets.                9               MS. CLINE: Which is the letter
10             Did Eastern Profit believe that it         10           you're referring to?
11   would put its own prosecutors in jail in Hong        11               MR. GREIM: I'll just give you
12   Kong? Let me ask you this.                           12           a copy. This is my E-mail to you of
13             What was Eastern Profit's specific         13           October 3rd, 2019. I attached a word
14   plan to use the research in Hong Kong?               14           document. You can pass it over to
15                 MS. CLINE: Objection. It's             15           your attorney.
16             Beyond the scope of your topics.           16               Let's go off the record.
17         Q Well, the very first topic is why did        17               MS. CLINE: No. Let's keep
18   Eastern Profit enter into the contract. Question     18           going.
19   number 1. That's what we're trying to find out.      19               MR. GREIM: We're using up time
20             We just learned it's to unfreeze its       20           now. I think it's a spurious
21   assets. So I would like to know about the            21           objection.
22   specifics of this.                                   22               THE VIDEOGRAPHER: Off the
23             How specifically did Eastern Profit        23           record.
24   believe it was going to be able to use the           24               MS. CLINE: On the record.
25   research results to unfreeze it's Hong Kong          25       Q    So the question is: What was Eastern

                                              Page 198                                                 Page 200

 1                 YVETTE WANG                             1                  YVETTE WANG
 2    assets?                                              2   Profit's specific plan to use the research to free
 3                   MS. CLINE: What was the               3   up its Hong Kong assets?
 4              number 1 that you were just referring      4                 MS. CLINE: You're representing
 5              to?                                        5             that that question isn't on here?
 6                   MR. GREIM: I'm referring you to       6                 MR. GREIM: No. It's the first
 7              the long list, item 1, very first          7             two questions.
 8              question sent to you on August 13.         8       Q Why did Eastern Profit enter into the
 9                   MS. CLINE: You're not referring       9   contract? You just learned for the first time
10              to the deposition notice; right?          10   that it's to free up some frozen Hong Kong.
11                   MR. GREIM: No. Within the            11            I'm trying to learn about the
12              deposition notice it's under research     12   specific plan that Eastern Profit had.
13              agreement including negotiations          13                 MS. CLINE: You're
14              concerning the same.                      14             mischaracterizing her testimony. If
15                   Question 1: Why did EP enter         15             you want to know why did Eastern
16              into the contract?                        16             Profit enter into the contract, you
17                   MS. CLINE: I mean the notice         17             can ask her that question again.
18              topic is the research agreement and       18                 You're twisting --
19              negotiations. I will give you a           19                 MR. GREIM: I'm not limited to
20              little leeway.                            20             using the exact words on that
21                   MR. GREIM: We're in between          21             document. I'm following up on the
22              counsel, which is supposed to be          22             witness' questioning, and I'm being
23              honored by the court's order, which I     23             obstructed.
24              sent to you October 3rd is this list.     24                 I would like to get an answer to
25                   And the very first question          25             the question.

                                              Page 199                                                 Page 201

                                                                                     51 (Pages 198 to 201)
                                           30(b)(6) Yvette Wang
                                             October 30, 2019
       Case 1:18-cv-02185-LJL Document 273-11 Filed 04/06/20 Page 22 of 26

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                  YVETTE WANG                            1                    YVETTE WANG
 2       Q What was Eastern Profit's specific              2   sorry, PRC official?
 3   plan to use the research results to unfreeze its      3         A     He is Chinese Communist Party
 4   Hong Kong assets?                                     4   official, yes.
 5                MS. CLINE: Objection to form.            5         Q So that's one person. You said there
 6            Mischaracterizes testimony and beyond        6   was a second person. Who was that?
 7            the scope of counsel's agreement             7         A     The second person is Sun Li Jum.
 8            regarding the scope of the                   8   S-U-N, L-I, J-U-M.
 9            deposition.                                  9         Q Okay. Go ahead.
10                You can answer.                         10         A     I finished.
11        A    I'm happy to tell you. I remember on       11         Q I'm sorry. That time you were done.
12   my name list there are two person. One is called     12   Okay.
13   M-E-N-G, J-I-A-N, Z-H-U. He was the hat or steel     13              What was the plan with respect to
14   head of entire China, police, court, persecutor.     14   him? How was that going to unfreeze the assets?
15   Almost -- most of the law enforcement. He's the      15         A     A similar plan.
16   head of that. The most powerful person. One of       16         Q Anyone else in your list of 15 names
17   the most powerful person in China.                   17   that were going to help unfreeze the Eastern
18       Q And so you hoped --                            18   Profit assets in Hong Kong?
19        A    Let me finish.                             19                   MS. CLINE: Objection to form.
20       Q You paused for so long, I thought you          20         A     Everyone.
21   were done.                                           21         Q Okay. How were ACA assets able to
22        A    I'm trying to help you.                    22   flow out of Hong Kong?
23       Q I'm sorry. Keep going.                         23                   MS. CLINE: Objection. Beyond
24        A    I told you I have language barrier.        24              the scope.
25   You have to allow me finish.                         25                   MR. GREIM: Let's take a short

                                              Page 202                                                 Page 204

 1                    YVETTE WANG                          1                  YVETTE WANG
 2        Q I thought you were finished with the           2             break.
 3   sentence when a few second ticked by. Go on           3                 THE VIDEOGRAPHER: The time is
 4   ahead.                                                4             4:39 p.m., Wednesday, October 30,
 5         A     So clearly of Eastern's previous          5             2019. This is the end of Media 4 in
 6   directors, current directors, they were all           6             the deposition of Yvette Wang.
 7   persecuted by this corrupted Chinese official.        7                 We're off the record.
 8              So Eastern would like to disclosure        8                 (At this time, a brief recess
 9   this corrupted Chinese official. His legal            9             was taken.)
10   assets, his crimes, et cetera to bring the justice   10                 THE VIDEOGRAPHER: The time is
11   to China.                                            11             4:56 p.m., Wednesday, October 30,
12              And it should be a natural                12             2019.
13   understanding to Eastern and all the Chinese         13                 This is media number 5 of the
14   people who are persecuted by this bad official.      14             videotaped deposition of Missy Wong.
15              If this official is completely            15             We're back on the record.
16   removed, sent to jail, and they will be able to      16   EXAMINATION CONTINUED
17   get their justice back including -- you know the     17   BY MR. GREIM:
18   relationship between Hong Kong and Beijing; right?   18        Q Miss Wong, we're going to jump around
19   You don't need me to explain that. That will         19   a little bit between some different topics and try
20   naturally bring justice to Hong Kong for Eastern     20   to wrap up today.
21   Profit to release his assets which were illegally    21            My first question is earlier we
22   frozen.                                              22   talked about the Power of Attorney by which
23        Q In Hong Kong?                                 23   Eastern Profit granted to Gold Spring, New York.
24         A     Correct.                                 24            My question for you is who on behalf
25        Q And this Mr. Meng is a CCP or, I'm            25   of Eastern Profit authorized Han Chunguang to

                                              Page 203                                                 Page 205

                                                                                     52 (Pages 202 to 205)
                                          30(b)(6) Yvette Wang
                                            October 30, 2019
       Case 1:18-cv-02185-LJL Document 273-11 Filed 04/06/20 Page 23 of 26

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                 YVETTE WANG                             1                    YVETTE WANG
 2   sign that Power of Attorney?                          2              So besides Eastern is looking for
 3                MS. CLINE: Objection. I'm not            3   release their bank accounts from Hong Kong to pay
 4            sure that's within the scope.                4   back the loan, is there any other way Eastern
 5                If you know the answer, you can          5   planned to pay back?
 6            answer.                                      6          Q Correct.
 7        A    I have, I believe, Miss Mei. M-E-I.         7          A    Okay. I didn't discuss that yet, but
 8        Q Were any lenders, other than ACA,              8   I heard kind of like William would be happy to
 9   approached by Eastern Profit for purposes of this     9   contribute this fund into the entire taking down
10   contract?                                            10   Chinese Communist Party campaign. But I don't
11                MS. CLINE: Again, objection.            11   have too much details.
12            Beyond the scope.                           12          Q So had the research been successful,
13        A    I didn't hear about that.                  13   Mr. Yu would have been happy to write off the
14        Q In other words, did ACA try to find a         14   loan?
15   competitive -- find competitive loan terms?          15                  MS. CLINE: Objection to form.
16        A    Find competitive loan terms?               16          A    Possible.
17        Q Right. In other words, did it see if          17          Q Did Eastern Profit intend to keep
18   it could find cheaper financing from somebody        18   borrowing from ACA for the rest of the contract?
19   other than ACA?                                      19                  MS. CLINE: Objection to the
20        A    You're asking do I know or not?            20              form.
21        Q My question is did Eastern Profit try         21          A    I think I replied to your question.
22   to shop for the best loan terms it could?            22   Still the same answer. Possible.
23        A    I didn't hear about this.                  23          Q Did Eastern Profit hire T and M
24        Q Does Eastern Profit have any plan to          24   Security to research these names, any of these 15
25   repay the loan other than getting its assets         25   names?

                                              Page 206                                                 Page 208

 1                 YVETTE WANG                             1                  YVETTE WANG
 2   unfrozen in Hong Kong?                                2         A     No.
 3                 MS. CLINE: Objection to form.           3        Q Did it hire Robert Tucker or Dunkin
 4        A    What do you mean other than assets?         4   Levitt to research any of these 15 names?
 5        Q Let me go back.                                5         A     No.
 6            So let's suppose that Strategic              6        Q Did Eastern Profit expend any money
 7   Vision -- I asked a question, not the same            7   in coming up with its list of 15 names?
 8   question, but a similar one earlier.                  8         A    I don't understand the question.
 9            Let's suppose Strategic Vision had           9   Sorry.
10   given Eastern Profit all of the research it wanted   10        Q Did Eastern Profit -- so you've
11   for an entire year, for the entire term of the       11   testified that you and Mr. Guo came up with a list
12   contract. Let's say that it happened.                12   of 15 names, and that you considered various
13            Did Eastern Profit have any plan to         13   factors.
14   repay ACA's loan other than by effecting political   14             My question to you is did Eastern
15   change in China?                                     15   Profit spend any money in developing its list of
16                 MS. CLINE: Objection to form.          16   15 names?
17             Hypothetical.                              17                  MS. CLINE: Objection to form.
18                 You can answer, if you can.            18         A    Spend any money in developing my name
19        A    It's hard to understand your               19   at least; right?
20   question. Still I don't quite understand your        20        Q Correct.
21   question. You mean F, Strategic Vision, they         21         A    If you are talking about Eastern's
22   are -- which they are not, they are qualified to     22   assets were frozen, they could not continue their
23   deliver the reports which agreed in the contract,    23   normal business. The damage should be count as
24   which means the contract happened. I mean with       24   cost to spend.
25   merits or with facts happened.                       25        Q I'm sorry. My question was did

                                              Page 207                                                 Page 209

                                                                                     53 (Pages 206 to 209)
                                           30(b)(6) Yvette Wang
                                             October 30, 2019
       Case 1:18-cv-02185-LJL Document 273-11 Filed 04/06/20 Page 24 of 26

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                 YVETTE WANG                             1                YVETTE WANG
 2   Eastern Profit spend money in developing the list     2   Wallop to have Strategic Vision send the money
 3   of 15 names?                                          3   back to ACA?
 4                MS. CLINE: Objection to form.            4         A   Yes. I asked Wallop.
 5         A   I don't know, but I will say no.            5        Q Why did you ask her to send the money
 6         Q Did Eastern Profit spend any money to         6   back to ACA instead of to Eastern Profit?
 7   develop the supporting materials it provided to       7                MS. CLINE: Objection. To the
 8   Strategic Vision along with the 15 names?             8            extent all this stuff was asked in
 9                MS. CLINE: Objection to form.            9            the first deposition, and now we're
10         A   The 15 names, they are public,             10            reinventing wheels again.
11   international. No, international information.        11                You can answer.
12   Why Eastern Profits should spend money to the        12         A   Eastern Profits bank account is
13   American names, should spend money to build the      13   frozen. How can Eastern be able to receive
14   list.                                                14   refund, return, let's say. Sorry about my
15         Q That's my question to you. Did it?           15   language. Return of money.
16         A   I believe I reply to your question         16        Q What is the latest conversation
17   with my question.                                    17   you've had with ACA or William Je about the
18         Q But I would like an answer.                  18   million dollars?
19                MS. CLINE: Asked and answered.          19                MS. CLINE: Objection. Asked
20         A   No. It's public Internet                   20            and answered.
21   information. Let me repeat again. Everyone has       21         A   Latest conversation, you mean the
22   access.                                              22   last conversation today?
23         Q Was Eastern Profit aware that Guo had        23        Q The most recent, yes.
24   hired researchers to investigate the same 15 names   24         A   Last month.
25   that Strategic Vision was researching?               25        Q Okay.

                                             Page 210                                               Page 212

 1                YVETTE WANG                              1                 YVETTE WANG
 2                MS. CLINE: Objection to form.            2        A    Or yeah, like a month ago or a month
 3            Assumes facts not in evidence.               3   and a half, yeah.
 4        A   No.                                          4       Q Have you spoken with anyone other
 5       Q By the way, some of the accompanying            5   than William Je at ACA about the loan?
 6   information in the 15 names that Eastern Profit       6        A    Nope.
 7   gave to Strategic Vision included birthdays,          7       Q A few of the people we've been
 8   passport numbers, Social Security numbers.            8   talking about today here, for one, William Je,
 9           Is it your testimony that all that            9   where does he reside?
10   information was already on the Internet?             10                MS. CLINE: Objection. Again,
11        A   Correct. You can try.                       11            this is a 30(b)(6) of the Eastern
12       Q You recall an attempt to retract the           12            Profit designee. We specifically had
13   two $500,000 wires that ACA sent to Strategic        13            an agreement that we would not go
14   Vision?                                              14            into ACA, it's corporate structure or
15        A   How much money?                             15            anything like that, and you know it.
16       Q Two $500,000 wires for a total of              16            This is way outside the scope of our
17   $1 million.                                          17            agreement.
18           Do you recall an attempt to retract          18                MR. GREIM: It sounds like he is
19   those wires?                                         19            a witness. And if you want to
20        A   $250,000.                                   20            instruct the witness not to answer
21       Q No. Two $500,000 wires.                        21            because it's outside the scope of the
22        A   Oh. Two half million; right?                22            agreement, so be it. I can't make --
23       Q Correct?                                       23                MS. CLINE: He's outside the
24        A   Yes, I remember it.                         24            scope.
25       Q And do you recall asking French                25       Q What about Guo Mei, is she in the

                                             Page 211                                               Page 213

                                                                                    54 (Pages 210 to 213)
                                          30(b)(6) Yvette Wang
                                            October 30, 2019
       Case 1:18-cv-02185-LJL Document 273-11 Filed 04/06/20 Page 25 of 26

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 1                 YVETTE WANG                             1                  YVETTE WANG
 2        A    Are you talking about first                 2         A    Ask William by when, January 2018?
 3   deposition?                                           3         Q Sure. December, 2017 or January,
 4        Q Yes. Do you recall that you were a             4   2018.
 5   30(b)(6) witness before?                              5         A    I don't remember.
 6        A    I should be.                                6         Q Does Eastern Profit report on the
 7        Q Did you confer with Mr. Je, I say it           7   progress of this case to William Yu?
 8   different every time, about the research agreement    8                 MS. CLINE: Objection. Form.
 9   in this case in December of 2017?                     9         A    Does Eastern Profit? If you are
10        A    December of 2017 Mr. Je?                   10   talking about the previous director and the
11        Q Correct.                                      11   current director, no, because these two people
12        A    Who is Mr. Je?                             12   fully authorized everything to me. They don't
13        Q Well, Mr. Yu.                                 13   know the details. They're not involved. If you
14        A    You're talking about William.              14   are talking about me, mention what to William?
15        Q I am. William. I should just call             15         Q The progress of this case.
16   him William probably.                                16         A    Yeah, I mentioned the progress of
17        A    Much easier. Talk to him about what?       17   this case to him. Yeah.
18        Q About the research agreement?                 18                 MR. GREIM: Can I ask -- I think
19        A    I didn't remember that.                    19             I'm done here.
20        Q How about in January, 2018?                   20                 Can I ask that the witness
21                MS. CLINE: Again, our agreement         21             produce her copy of the 15 names to
22            regarding the scope of questioning          22             counsel and that they just be
23            about ACA was limited to the                23             produced to us?
24            negotiations of the loan.                   24                 MS. CLINE: We will take that
25        Q My question is is one of the people           25             under advisement?

                                              Page 222                                              Page 224

 1                YVETTE WANG                              1
 2   that you were conferring with for direction as you    2               MR. GREIM: Okay.
 3   were negotiating the contract with Strategic          3               I know what you've said here
 4   Vision William Yu?                                    4           today, but I believe that was what we
 5        A   Conferring what? I --                        5           had. I'll just make the request and
 6       Q Talking to.                                     6           you can take it under advisement.
 7        A   Okay. Talking to William about.              7               I don't have any other questions
 8       Q Correct, the research.                          8           for the witness.
 9        A   The research agreement.                      9               We're off the record. The
10       Q Right.                                         10           deposition is concluded.
11        A   When? By January --                         11               THE VIDEOGRAPHER: The time is
12       Q January, 2018.                                 12           5:28 p.m. Wednesday, October 30,
13        A   2018.                                       13           2019. This is the end of media
14       Q Yes.                                           14           number 5 and completes the videotaped
15        A   I don't remember.                           15           deposition of Miss Yvette Wang.
16       Q Did you ask for his advice in any of           16               We're off the record.
17   the 15 names?                                        17
18        A   Ask William; right?                         18
19       Q Correct.                                       19
20        A   No.                                         20
21       Q Did you check with him to determine            21
22   whether getting information on these names would     22
23   help to unfreeze Eastern Profit's assets in Hong     23
24   Kong?                                                24
25               MS. CLINE: Objection.                    25

                                              Page 223                                              Page 225

                                                                                   57 (Pages 222 to 225)
                                           30(b)(6) Yvette Wang
                                             October 30, 2019
      Case 1:18-cv-02185-LJL Document 273-11 Filed 04/06/20 Page 26 of 26

                                           Atkinson-Baker, Inc.
                                             www.depo.com

 2
 3           ACKNOWLEDGMENT
 4
 5   STATE OF NEW YORK   )
 6                ss:
 7   COUNTY OF ___________ )
 8
 9        I, Yvette Wang, hereby certify that I have
10   read the transcript of my testimony taken under
11   oath in my deposition of October 30, 2019; that
12   the transcript is a true and complete record of my
13   testimony, and that the answers on the record as
14   given by me are true and correct.
15
16
17                  _____________________________
18                    YVETTE WANG
19
20
21   Subscribed and sworn to before me
22   This     day of         2019
23   _________________________________
24        (NOTARY PUBLIC)
25

                                              Page 226

 2
 3             CERTIFICATE
 4
 5           I, Terri Fudens, a stenotype reporter
 6   and Notary Public within and for the State of New
 7   York, do hereby certify:
 8           That the witness whose testimony is
 9   hereinbefore set forth was duly sworn by me and
10   that such testimony is a true record of the
11   testimony given by such witness.
12           I further certify that I am not related
13   to any of the parties by blood or marriage, and
14   that I am in no way interested in the outcome of
15   this matter.
16           IN WITNESS WHEREOF, I have hereunto set
17   my hand.
18
19
20
21        _____________________________
               Terri Fudens
22
23
24
25

                                              Page 227

                                                                  58 (Pages 226 to 227)
                                           30(b)(6) Yvette Wang
                                             October 30, 2019
